Case 1:21-cv-13550-NLH-MJS Document 1 Filed 07/12/21 Page 1 of 10 PageID: 1




                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY

 JAMES WELCOME and
 ANGELA BEHARIE, H/W                           CASE NO.
 804 Humbert Street
 Vineland, NJ 08360,                           COMPLAINT
                  Plaintiffs
                                               JURY TRIAL DEMANDED

 v.

 WILEVCO, LLC.
 10 Fortune Drive
 Billerica, MA 01821
 and

 LEVERETT P. FLINT, INC. formerly
 known as WILEVCO, INC.
 284 Old Main Street
 New London, NH 03257
 and

 UNIBLOC-PUMP, LLC
 The Corporation Trust Company
 Corporation Trust Center
 1209 Orange Street
 Wilmington, DE 19801
 and

 NYPON, INC. formerly known as
 UNIBLOC-PUMP, INC.
 3600 Forest Hill Trail
 Acworth, GA 30101

                 Defendants.

______________________________________________________________________________

                                       COMPLAINT

       The Plaintiffs, James Welcome and Angela Beharie through their attorneys, Devine

Timoney Law Group, for their Complaint, allege and say:

       1.     Mr. James Welcome is a resident of New Jersey, residing at 804 Humbert Street,
Case 1:21-cv-13550-NLH-MJS Document 1 Filed 07/12/21 Page 2 of 10 PageID: 2




Vineland, NJ 08360.

       2.       Ms. Angela Beharie, Mr. Welcome’s wife, is a resident of New Jersey, residing at

the same address as Mr. Welcome.

       3.       Defendant Wilevco LLC (“Wilevco”) is a Massachusetts Limited Liability

Company, with a principal place of business at 10 Fortune Drive, Billerica, MA 01821.

       4.       The registered agent of Wilevco LLC is Robert Reiser, located at 10 Fortune Drive,

Billerica MA 01821.

       5.       Defendant Leverett P. Flint Inc. (“Flint”), formerly known as Wilevco, Inc. is a

Massachusetts Corporation headquartered in New Hampshire at 284 Old Main Street, New

London, NH 03257.

       6.       Defendant Leverett P. Flint, Inc.’s registered agent for service is John R.

Cavanaugh, located at Clarkin & Phillips, P.C. 55 William Street, Suite 210, Wellesley MA 02481.

       7.       Wilevco LLC and Leverett P. Flint Inc. (also referred to herein collectively as the

“Wilevco Defendants”) are the manufacturer, seller and/or distributor of the machine at issue in

this case and are the successors in interest to Wilevco Inc. and/or the Wilevco brand product lines.

       8.       Defendant Unibloc-Pump, LLC, (“Unibloc”) formed on February 12, 2020, is a

Delaware limited liability company with a registered agent located at The Corporation Trust

Company, Corporation Trust Center 1209 Orange Street, Wilmington DE 19801.

       9.       Defendant Nypon, Inc., (“Nypon”) formerly known as Unibloc-Pump, Inc. is a

Georgia corporation, formed on February 27, 1995 with a principal place of business located at

3600 Forest Hill Trail, Acworth, GA, 30101; its registered agent is Eric Soderstrom, located at the

same address.

       10.      Unibloc-Pump LLC and Nypon Inc. (hereinafter referred to collective as the
 Case 1:21-cv-13550-NLH-MJS Document 1 Filed 07/12/21 Page 3 of 10 PageID: 3




“Unibloc Defendants”) are the manufacturer, seller and/or distributor of the pump at issue in this

case and are the successors in interest to Unibloc-Pump Inc. and/or the Unibloc brand product

lines.



                                  JURISDICTION AND VENUE

         11.   Jurisdiction is based on 28 U.S.C. §1332(a)(1) as this action involves a controversy

between citizens of different states and the amount in controversy exceeds seventy-five thousand

dollars ($75,000.00), exclusive of interest and costs.

         12.   Venue is proper in this district based on 28 U.S.C. §1391(b)(2) in that the District

of New Jersey is a where a substantial part of the events or omissions giving rise to the claim

occurred, and a substantial part of property that is the subject of the action is situated.

                                               FACTS

         13.   At all times relevant hereto, Mr. James Welcome was an employee of F&S Produce.

         14.   On or about August 21, 2019, Mr. Welcome was working in the course of his

employment at F&S Produce in Vineland, Cumberland County, New Jersey, cleaning a Wilevco

brand machine used by F&S Produce to process apples (hereinafter “Wilevco Machine”).

         15.   While cleaning the Wilveco Machine, his finger was suddenly and unexpectedly

sucked in to the machine and into a hazardous point of operation, resulting in the sudden traumatic

amputation of Mr. Welcome’s finger.

         16.   As a result of the foregoing incident, James Welcome sustained severe and

permanent injuries, including but not limited to, traumatic amputation of his middle finger on his

dominant right hand through the distal interphalangeal joint.

         17.   As a result of the foregoing incident, Mr. Welcome has incurred medical bills in
Case 1:21-cv-13550-NLH-MJS Document 1 Filed 07/12/21 Page 4 of 10 PageID: 4




excess of $10,000.

       18.      Mr. Welcome suffered disability, loss of wages, and is permanently partially

impaired and disabled, resulting in a loss of future earning capacity.

       19.      As a result of the foregoing incident, Mr. Welcome has endured extreme pain,

mental anguish, suffering and humiliation and will likely continue to experience pain, suffering,

mental anguish and humiliation in the future.

       20.      As a result of the foregoing incident, Mr. Welcome has suffered a permanent

amputation, scarring and disfigurement.

       21.      As a result of the foregoing incident, Mr. Welcome has suffered a loss of life’s

enjoyment and a loss of the ability to have full use of his right dominant hand.

                               COUNT I-NEGLIGENCE
                  James Welcome v. Wilevco LLC and Leverett P. Flint, Inc.

       22.      Plaintiff incorporates herein by reference the allegations set forth in the above

paragraphs as though more fully set forth at length.

       23.      The Wilevco Defendants are the manufacturers, sellers, distributors and/or

successors in interest to the manufacturer, seller or distributor of the Wilevco Machine.

       24.      The incident described above was caused by the negligent and careless acts of the

Wilevco Defendants including, but not limited to the following:

             a. failing to design, manufacture and/or sell the Wilevco Machine in a manner that

                would allow it to be operated and cleaned safely during its normal and/or

                anticipated use and operation;

             b. designing, manufacturing and/or selling the Wilevco Machine with an in-running

                nip point located too close to an opening wide enough to allow fingers to enter, and

                located where air suction was likely to pull a person’s hand into the machine during
Case 1:21-cv-13550-NLH-MJS Document 1 Filed 07/12/21 Page 5 of 10 PageID: 5




                normal cleaning operations;

             c. designing, manufacturing and/or selling the Wilevco Machine without adequate

                guarding to prevent the in-running nip point from harming an operator or

                sanitization worker;

             d. designing, manufacturing and/or selling the Wilevco Machine without a safety

                interlock device to prevent the Unibloc pump from running when the hazard was

                exposed during normal cleaning operations;

             e. designing, manufacturing and/or selling the Wilevco Machine with inadequate

                distance between a machine cleaning access point and a hazardous pinch point;

             f. failing to provide adequate instructions and warnings concerning the substantial

                risk of serious harm that could result during the normal operation and sanitization

                of the Wilevco Machine; and

             g. failing to provide adequate warnings affixed to the machine in the area of the hazard

                to inform people of the pinch point hazard at the Unibloc pump that was exposed

                and readily accessible during normal cleaning operations, and about the increased

                hazard of air suction that was likely to pull a person’s hand into the pinch point

                hazard during normal cleaning operations.

       25.      As a result of the negligence of the Wilevco Defendants, James Welcome suffered

severe and permanent injuries as set forth more fully above.

       WHEREFORE, James Welcome requests that judgment be entered in his favor and

against Wilevco LLC and Leverett P. Flint Inc. in an amount in excess of $75,000 together with

such interest, cost and fees as the Court may allow.
Case 1:21-cv-13550-NLH-MJS Document 1 Filed 07/12/21 Page 6 of 10 PageID: 6




                             COUNT II-STRICT LIABILITY
                  James Welcome v. Wilevco LLC and Leverett P. Flint, Inc.

       26.     Plaintiff incorporates herein by reference the allegations set forth in the above

paragraphs as though more fully set forth at length.

       27.     The Wilevco Machine was designed, manufactured and/or sold in an unreasonably

dangerous and defective condition and not reasonably fit, suitable or safe for its intended purpose

in that the operator it featured a hazardous nip point that was exposed during the normal required

cleaning of the machine, along with air suction that was likely to pull the hands of people

performing cleaning operations into the hazardous nip point.

       28.     The Wilevco Machine was designed, manufactured and/or sold in an unreasonably

dangerous and defective condition and not reasonably fit, suitable or safe for its intended purpose

in that it did not include sufficient warnings or instructions relating to how to safely clean the

machine, or relating to about the hazardous nip point that was exposed during cleaning as well as

the likelihood that air suction in the area of the nip point would likely pull a person’s hand into the

hazardous nip point and cause severe injury.

       29.     The Wilevco Machine was designed, manufactured and/or sold in an unreasonably

dangerous and defective condition and not reasonably fit, suitable or safe for its intended purpose

in that it deviated from the design specifications or performance standards of the manufacturer

and/or food service equipment industry at the time that the Wilevco Machine was manufactured

and sold.

       30.     James Welcome relied upon the Wilevco Defendants to design, manufacture and/or

sell the Wilevco Machine in a condition that was not defective and unreasonably dangerous, that

was fit and safe for use, and relied upon the Wilevco Defendants to provided sufficient instructions
 Case 1:21-cv-13550-NLH-MJS Document 1 Filed 07/12/21 Page 7 of 10 PageID: 7




and warnings to prevent serious injuries from occurring during the operation of the machine as a

result of the operator coming into contact with moving parts of the machine.

         31.      Due to its defective and unreasonably dangerous condition, the Wilevco Machine

was an immediate hazard to persons cleaning the Wilevco Machine or working in close proximity

to it.

         32.      As a direct and proximate result of the defective and dangerous condition of the

Wilevco Defendants’ product, James Welcome sustained damages as set forth more fully above.

         WHEREFORE, James Welcome requests that judgment be entered in his favor against

Wilevco LLC and Leverett P. Flint Inc. in an amount in excess of $75,000 together with such

interest, cost and fees as the Court may allow.

                                 COUNT III-NEGLIGENCE
                      James Welcome v. Unibloc-Pump, LLC and Nypon Inc.

         33.      Plaintiff incorporates herein by reference the allegations set forth in the above

paragraphs as though more fully set forth at length.

         34.      The Unibloc Defendants are the manufacturers, sellers, distributors and/or

successors in interest to the manufacturer, seller or distributor of the Unibloc pump that was a

component part of the Wilevco Machine.

         35.      The incident described above was caused by the negligent and careless acts of the

Unibloc Defendants including, but not limited to the following:

               a. failing to design, manufacture and/or sell the Unibloc pump in a manner that would

                  allow it to be operated safely during its normal and/or anticipated use and operation,

                  including the sanitization process;

               b. designing, manufacturing and/or selling the Unibloc pump with an in-running nip

                  point located too close to an opening wide enough to allow fingers to enter, and
Case 1:21-cv-13550-NLH-MJS Document 1 Filed 07/12/21 Page 8 of 10 PageID: 8




                located where air suction was likely to pull a person’s hand into the machine during

                normal cleaning operations;

             c. designing, manufacturing and/or selling the Unibloc pump without adequate

                guarding to prevent the in-running nip point from harming an operator or

                sanitization worker;

             d. designing, manufacturing and/or selling the Unibloc pump without a safety

                interlock device to prevent the Unibloc pump from running when the hazard was

                exposed during normal cleaning operations;

             e. designing, manufacturing and/or selling the Unibloc pump without adequate

                distance between a machine cleaning access point and a hazardous pinch point;

             f. failing to provide adequate instructions and warnings concerning the substantial

                risk of serious harm that could result during the normal operation and sanitization

                of the Unibloc pump; and

             g. failing to provide adequate instructions and warnings to the Wilevco Defendants,

                their predecessor corporations, or end users concerning the substantial risk of

                serious harm that could result during the normal operation and sanitization of the

                Unibloc pump if installed in a location that exposed a user or cleaner of the machine

                to come into close contact with the pump.

       36.      As a result of the negligence of the Unibloc Defendants, James Welcome suffered

severe and permanent injuries as set forth more fully above.

       WHEREFORE, Mr. Welcome requests that judgment be entered in his favor and against

Unibloc-Pump, LLC, and Nypon Inc. in an amount in excess of $75,000 together with such

interest, cost and fees as the Court may allow.
Case 1:21-cv-13550-NLH-MJS Document 1 Filed 07/12/21 Page 9 of 10 PageID: 9




                            COUNT IV-STRICT LIABILITY
                   James Welcome v. Unibloc-Pump, LLC and Nypon Inc.

         37.   Plaintiff incorporates herein by reference the allegations set forth in the above

paragraphs as though more fully set forth at length.

         38.   The Unibloc pump was designed, manufactured, and/or sold by the Unibloc

Defendants.

         39.   The Unibloc pump was designed, manufactured and/or sold in an unreasonably

dangerous and defective condition in that it contains a dangerous and accessible in-running nip

point.

         40.   The Unibloc pump was designed, manufactured and/or sold in an unreasonably

dangerous and defective condition in that it did not include any warnings or instructions relating

to the in-running nip point, or about the need to add guarding or shields around the Unibloc Pump

to prevent people working near the Unibloc Pump from sustaining serious injuries.

         41.   James Welcome relied upon the Unibloc defendants to design, manufacture and/or

sell the Unibloc pump in a condition that was not defective and unreasonably dangerous and to

provide sufficient instructions and warnings to prevent serious injuries from occurring during the

operation of the machine as a result of the operator coming into contact with moving parts of the

machine.

         42.   Due to its defective and unreasonably dangerous condition, the Unibloc pump was

an immediate hazard to persons operating or working in close proximity to the Wilevco Machine

and the Unibloc Pump.

         43.   As a direct and proximate result of the defective and dangerous condition of the

Unibloc Defendants’ product, James Welcome sustained damages as set forth more fully above.

         WHEREFORE, James Welcome requests that judgment be entered in his favor against
Case 1:21-cv-13550-NLH-MJS Document 1 Filed 07/12/21 Page 10 of 10 PageID: 10




Unibloc-Pump, LLC in an amount in excess of $75,000 together with such interest, cost and fees

as the Court may allow.

                       COUNT VI-LOSS OF CONSORTIUM/PER QUOD
                             Angela Beharie v. All Defendants

        44.     Plaintiffs hereby incorporate the allegations set forth above as though more fully

set forth at length herein.

        45.     Plaintiff, Angela Beharie, is and was, at the time of the aforesaid incident, the wife

of James Welcome.

        46.     As a result of the accident described above, Angela Beharie has been deprived of

the society, companionship, comfort and consortium of her husband, and may be deprived of the

same in the future.

        WHEREFORE, plaintiff Angela Beharie demands judgment against all defendants in an

amount in excess of $75,000 for damages together with interest, cost of suit, and attorneys’ fees

as this court may allow.

                                               DEVINE TIMONEY LAW GROUP




                                               ____________________________
                                               Patrick C. Timoney (NJ 027071992)
                                               Jessica Orr Shawaluk (NJ 046022011)
                                               DEVINE TIMONEY LAW GROUP
                                               Veva 14, Suite 404
                                               1777 Sentry Parkway West
                                               Blue Bell PA, 19422
                                               (610) 400-1970
                                               ptimoney@devinetimoney.com
                                               jshawaluk@devinetimoney.com
                                               Attorneys for James Welcome and Angela Beharie
Dated: July 12, 2021
